
      
        
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 81
        [EPA-HQ-OAR-2017-0548; FRL-9975-91-OAR]
        EPA Response to the Designation Recommendation From Texas for the San Antonio Area for the 2015 Ozone National Ambient Air Quality Standards: Notice of Availability and Public Comment Period
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Notice of availability and public comment period.
        
        
          SUMMARY:

          Notice is hereby given that the Environmental Protection Agency (EPA) has posted on our public electronic docket and internet website the agency's response to the designation recommendation from the state of Texas for the eight counties in the San Antonio area for the 2015 Ozone National Ambient Air Quality Standards (NAAQS). The response includes our intended designations for the area. The EPA invites the public to review and provide input on our intended designations during the comment period specified in the DATES section. The EPA sent its response directly to Texas on March 19, 2018. The EPA intends to make final designation determinations for the eight counties in the San Antonio area by July 17, 2018.
        
        
          DATES:

          Comments must be received on or before April 30, 2018. Please refer to SUPPLEMENTARY INFORMATION for additional information on the comment period.
        
        
          ADDRESSES:

          Submit your comments, identified by Docket ID No. EPA-HQ-OAR-2017-0548, at http://www.regulations.gov. Follow the online instructions for submitting comments. Once submitted, comments cannot be edited or removed from http://www.regulations.gov. The EPA may publish any comment received to our public docket. Do not submit electronically any information you consider to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Multimedia submissions (audio, video, etc.) must be accompanied by a written comment. The written comment is considered the official comment and should include discussion of all points you wish to make. The EPA will generally not consider comments or comment contents located outside of the primary submission (i.e., on the web, Cloud, or other file sharing system). For additional submission methods, the full EPA public comment policy, information about CBI or multimedia submissions, and general guidance on making effective comments, please visit https://www2.epa.gov/dockets/commenting-epa-dockets.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          For general questions concerning this action, please contact Denise Scott, U.S. EPA, Office of Air Quality Planning and Standards, Air Quality Policy Division, C539-01, Research Triangle Park, NC 27709, telephone (919) 541-4280, email at scott.denise@epa.gov. The EPA Region 6 contact for this action is Carrie Paige, telephone (214) 665-6521, email at paige.carrie@epa.gov.
          
          The public may inspect the designation recommendation from Texas, the EPA's recent letter notifying Texas of our intended designations for the San Antonio area, and area-specific technical support information at the following location: EPA Region 6, 1445 Ross Avenue, Dallas, TX 75202, (214) 665-6691.
          The information can also be reviewed online at https://www.epa.gov/ozone-designations and in the public docket for these ozone designations at https://www.regulations.gov under Docket ID No. EPA-HQ-OAR-2017-0548.
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        I. What is the purpose of this action?

        The purpose of this notice of availability is to solicit input from interested parties other than Texas on the EPA's recent response to the designation recommendation from Texas for the San Antonio area for the 2015 Ozone NAAQS. This response, and the supporting technical analyses, can be found at https://www.epa.gov/ozone-designations and in the public docket for these ozone designations at https://www.regulations.gov under Docket ID No. EPA-HQ-OAR-2017-0548.

        On October 1, 2015, the EPA Administrator signed a notice of final rulemaking that revised the primary and secondary ozone NAAQS (80 FR 65292; October 26, 2015). The EPA established the revised primary and secondary ozone NAAQS at 0.070 parts per million (ppm). The 2015 Ozone NAAQS are met at an ambient air quality monitoring site when the 3-year average of the annual fourth highest daily maximum 8-hour average ozone concentration (i.e., the design value) is less than or equal to 0.070 ppm. The revised standards will improve public health protection, particularly for at-risk groups including children, older adults, people of all ages who have lung diseases such as asthma, and people who are active outdoors, especially outdoor workers. They also will improve the health of trees, plants and ecosystems.
        After the EPA promulgates a new or revised NAAQS, the Clean Air Act (CAA) requires the EPA to designate all areas of the country as either “Nonattainment,” “Attainment,” or “Unclassifiable,” for that NAAQS. The process for these initial designations is contained in CAA section 107(d)(1) (42 U.S.C. 7407). After promulgation of a new or revised NAAQS, each governor or tribal leader has an opportunity to recommend air quality designations, including the appropriate boundaries for Nonattainment areas, to the EPA. The EPA considers these recommendations as part of its duty to promulgate the formal area designations and boundaries for the new or revised NAAQS. By no later than 120 days prior to promulgating designations, the EPA is required to notify states, territories, and tribes, as appropriate, of any intended modifications to an area designation or boundary recommendation that the EPA deems necessary.
        On November 6, 2017, the EPA established initial air quality designations for most areas in the United States, including most areas of Indian country, for the 2015 primary and secondary ozone NAAQS (82 FR 54232, November 16, 2017). In that action, the EPA designated 2,646 counties, including Indian country located in those counties, two separate areas of Indian country, and five territories as Attainment/Unclassifiable and three counties as Unclassifiable.
        On or about December 20, 2017, consistent with section 107(d)(1)(b)(ii) of the CAA, the EPA notified affected states and tribes of the agency's intended designations for the remaining undesignated areas, except for eight counties in the San Antonio, Texas, area. States and tribes were provided an opportunity during the 120-day process to provide additional information for the EPA to consider in making the final designation decisions. Although not required, the EPA also provided a public comment period on its intended designations for these areas.
        On January 19, 2018, the EPA sent a follow-up letter to the Governor of Texas requesting any additional information that the state would like the EPA to consider in designating the San Antonio area. In a letter dated February 28, 2018, the Governor of Texas provided his response on the appropriate designation for the San Antonio area.

        On March 19, 2018, the EPA notified the Governor of Texas of the agency's intended designations for the eight counties in the San Antonio area. That action initiated the 120-day period process specific to the eight counties in the San Antonio area. The EPA plans to continue to work with the state in an effort to resolve any disagreement regarding the designation of the eight counties in the San Antonio area.
        Once designations take effect, they govern what subsequent regulatory actions states, tribes, and the EPA must take in order to improve or preserve air quality in each area.
        II. Instructions for Submitting Public Comments and Internet Website for Rulemaking Information
        A. Invitation To Comment

        The purpose of this notice is to solicit input from interested parties, other than Texas, on the EPA's recent response to the designation recommendation from Texas for the eight counties in the San Antonio area for the 2015 Ozone NAAQS. The response, and the supporting technical analysis, can be found at https://www.epa.gov/ozone-designations and in the public docket for these ozone designations at Docket ID No. EPA-HQ-OAR-2017-0548. The EPA Docket Office can be contacted at (202) 566-1744, and is located at EPA Docket Center Reading Room, WJC West Building, Room 3334, 1301 Constitution Avenue NW, Washington, DC 20004. The hours of operation at the EPA Docket Center are 8:30 a.m.-4:30 p.m., Monday-Friday.
        CAA section 107(d)(1) provides a process for air quality designations that involves recommendations by states, territories, and tribes to the EPA and responses from the EPA to those parties, prior to the EPA promulgating final area designations and boundaries. The EPA is not required under the CAA section 107(d)(1) to seek public comment during the designation process, but we are electing to do so with respect to the 2015 Ozone NAAQS in order to gather additional information for the EPA to consider before making final designations. The EPA invites public input on our response to Texas regarding the designations for the San Antonio area during the 30-day comment period provided in this notice. In order to receive full consideration, input from the public must be submitted to the docket by April 30, 2018. This notice and opportunity for public comment does not affect any rights or obligations of any state, or tribe, or of the EPA, which might otherwise exist pursuant to the CAA section 107(d).
        Please refer to the FOR FURTHER INFORMATION CONTACT section in this document for specific instructions on submitting comments and locating relevant public documents.
        In establishing Nonattainment area boundaries for a particular area, CAA section 107(d)(1)(A) requires the EPA to include within the boundaries both the area that does not meet the standard and any nearby area contributing to ambient air quality in the area that does not meet the NAAQS. We are particularly interested in receiving comments, supported by relevant information addressing the section 107(d)(1)(A) criteria, if you believe that a specific geographic area should not be categorized as Nonattainment, or if you believe that an area the EPA had indicated that it intends to designate as Attainment/Unclassifiable or Unclassifiable should in fact be categorized Nonattainment based on the presence of a violating monitor in the area or based on contribution to ambient air quality in a nearby areas. Please be as specific as possible in supporting your views.
        • Describe any assumptions and provide any technical information and/or data that you used.
        • Provide specific examples to illustrate your concerns, and suggest alternatives.
        • Explain your views as clearly as possible.
        • Provide your input by the comment period deadline identified.
        B. What should I consider as I prepare my comments for the EPA?
        1. Submitting CBI. Do not submit CBI information to the EPA through https://www.regulations.gov or email. Clearly mark the part or all of the information that you claim to be CBI. For CBI in a disk or CD ROM that you mail to the EPA, mark the outside of the disk or CD ROM as CBI and then identify electronically within the disk or CD ROM the specific information that is claimed as CBI. In addition to one complete version of the comment that includes information claimed as CBI, a copy of the comment that does not contain the information claimed as CBI must be submitted for inclusion in the public docket. Information so marked will not be disclosed except in accordance with procedures set forth in 40 Code of Federal Regulations (CFR) part 2. Send or deliver information identified as CBI only to the following address: OAQPS CBI Officer, U.S. EPA, Office of Air Quality Planning and Standards, Mail Code C404-02, Research Triangle Park, NC 27711, telephone (919) 541-0878, email at purifoy.tiffany@epa.gov, Attention Docket ID No. EPA-HQ-OAR-2017-0548.
        2. Tips for Preparing Your Comments. When submitting comments, remember to:

        • Identify the rulemaking by docket number and other identifying information (subject heading, Federal Register date and page number).
        • Follow directions.
        • Explain why you agree or disagree; suggest alternatives and substitute language for your requested changes.
        C. Where can I find additional information for this rulemaking?

        The EPA has also established a website for this rulemaking at https://www.epa.gov/ozone-designations. The website includes the state, territorial and tribal recommendations, the EPA's intended area designations, information supporting the EPA's preliminary designation decisions, the EPA's designation guidance for the 2015 Ozone NAAQS as well as the rulemaking actions and other related information that the public may find useful.
        
          Dated: March 19, 2018.
          Panagiotis E. Tsirigotis,
          Director, Office of Air Quality Planning and Standards.
        
      
      [FR Doc. 2018-06441 Filed 3-29-18; 8:45 am]
       BILLING CODE 6560-50-P
    
  